PER CURIAM.
We reverse appellant’s conviction of sexual battery with the use of slight force on the ground that one may not be convicted of a crime not charged. Ray v. State, 403 So.2d 956 (Fla.1981); Tolbert v. State, 474 So.2d 5 (Fla. 3d DCA1985). We remand for entry of a conviction for simple battery, see Bragg v. State, 433 So.2d 1375 (Fla. 2d DCA1983), and for resentencing. We find no other error and affirm appellant’s convictions and sentences for false imprisonment and assault.
REVERSED AND REMANDED.
HERSEY, GLICKSTEIN and STONE, JJ., concur.